DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claim 3 is cancelled. Claim 1 is amended. Claims 1 and 11 are independent claims. Claims 11-20 are withdrawn. Claims 1, 2 and 4-10 are currently examined on the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2 and 4-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
.
	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2 and 4-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
The recited in claim 1 “…SiaM1bM2cM3d Formula 1 wherein … c is 0.01 to 0.3, d is 0.01 to 0.2 … wherein … the content of the second metal M2 is higher than a content of the third metal M3…” constitutes an indefinite subject matter. It is noted that c is 0.01 to 0.3, e.g., c can be 0.01; it is not clear why the content of the second metal M2 can be higher than a content of the third metal M3 when c is 0.01 for M2 because a minimum possible value of d is also 0.01. Therefore, the metes and 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 
Claims 1, 2 and 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kusunoki et al (JP 2008100890 A, machine translation, “Kusunoki”) as evidenced by Shinya et al (US 20150159299 A1, “Shinya”).
Regarding claim 1, Kusunoki (entire document) teaches a silicon-based molten composition used for a solution growth method for forming a silicon carbide single crystal including a Si-Al-M alloy (abstract, 0021, 0050, 0052 and claim 1), wherein M contains two or more elements comprising Ti and Mn (abstract, 0021, 0050, 0052-0053 and claim 1), e.g., Mn (first metal), Ti (second metal) and Al (third metal) in the silicone-based molten, meeting the instantly claimed the silicon-based molten composition including silicon, a first metal M1, a second metal M2 and a third metal M3.
It is noted that the instant claim recites that a is 0.3 to 0.8, b is 0.1 to 0.5, c is 0.01 to 0.3, d is 0.01 to 0.2, e.g., the contents of Si, the first metal (Ni or Mn), the second metal (Sc or Ti), and the third metal (Al or Ga) satisfy 0.3 ≤ [Si] ≤ 0.8, 0.1 ≤ M1([Ni] or [Mn]) ≤ 0.5, 0.01 ≤ M2([Sc] or [Ti]) ≤ 0.3 and 0.01 ≤ M3([Al] or [Ga]) ≤ 0.2; therefore, 0.125 ≤ [Mn]/[Si] ≤ 1.67, 0.0125 ≤ [Ti]/[Si] ≤ 1 and 0.0125 ≤ [Al]/[Si] ≤ 0.67. Kusunoki (0051-0053 and claim 2) teaches that the solution has a Mn content, a Ti content and an Al content satisfying the following formulas 0.1 ≤ [Mn]/([Mn]+[Si]) ≤ 0.7, 0.01 ≤ 0.1 ≤ [Ti]/([Ti]+[Si]) ≤ 0.25, and [Al]/ ([Al]+[Si]) ≤ 0.7 prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.05 I).
As addressed above, Kusunoki teaches that the solution has the Mn content, the Ti content and the Al content satisfying 0.11 ≤ [Mn]/[Si] ≤ 2.33, 0.11 ≤ [Ti]/[Si] ≤ 0.33, and 0.01 ≤ [Al]/[Si] ≤ 2.33; apparently the instantly claimed “the content of the first metal M1 (Mn) is higher than the content of the second metal M2 (Ti), and the content of the second metal M2 (Al) is higher than the content of the third metal M3” is apparently within the teachings of Kusunoki. 
Kusunoki further teaches that the additional element metal M increases the amount of carbon dissolved in the melt (0050), and it is also known that the solubility of carbon in the silicon melt is about 1 at % (without addition of metal), and additional metal having an effect of improving solubility of carbon as evidenced by Shinya (0011 and 0101); therefore it is reasonably expected that the solubility of carbon in the silicon-based molten composition in Kusunoki is above about 1 at %, e.g., “an average carbon solubility of the silicon-based molten composition being at least 0.60 at %” is reasonably expected in Kusunoki.

prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.05 I). 
Regarding claims 4, 5, 6, 7, 8 and 9, Kusunoki/evidenced Shinya teaches that the first metal is Mn, the second metal is Ti and the third metal is Al, the same metals as instantly recited in parent claim 1; it is reasonably expected that “the first metal M1 has a melting point of 1600 degrees (ºC) or less” as in claim 4, “the first metal M1 has a melting point of 1500 degrees (ºC) or less” as in claim 5, “the second metal M2 has a melting point of 1800 degrees (ºC) or less” as in claim 6, “the second metal M2 has a melting point of 1700 degrees (ºC) or less” as in claim 7, “the third metal M3 has a melting point of 800 degrees (ºC) or less” as in claim 8, and “the third metal M3 has a melting point of 700 degrees (ºC) or less” as in claim 9. If the composition is physically the same, it must have the same properties. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). MPEP 2112.01 II.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kusunoki/ evidenced Shinya as applied to claim 1, and further in view of Katsunori Danno (US 20160230309 A1, “Danno”).
Regarding claim 10, Kusunoki/evidenced Shinya teaches the first metal is Mn, the second metal is Ti and the third metal is Al as addressed above, but does not explicitly that the first metal is Ni. However it is known that either Ni or Mn is suitable to be presented in the or solution for forming silicon carbide single crystal as taught by Danno (0144), e.g., Ni and Mn are functional equivalents. Substitution of known equivalents for the same purpose is prima facie obvious (MPEP 2144.06). Therefore it would have been obvious that one of ordinary skill in the art at the time of invention would have modified Kusunoki/evidenced Shinya with metal Ni of Nanno as an alternative to metal Mn in order to provide a suitable silicon based solution for growing silicon carbide single crystal having low dislocations and defects (Danno abstract and 0144). Further, it is well-settled that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). Also see MPEP 2144.07.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application 
Claims 1-10 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-5 of co-pending Application No. 16/494523 (‘523). Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between the instant claims and the co-pending ‘523 claims is that claims 1-5 of ‘523 teaches all of the instantly claimed limitations except for explicitly teaching the melting points of the metals, and a content of the first metal M1 is higher than a content of the second metal M2, and the content of the second metal M2 is higher than a content of the third metal M3. However since , ‘523 teaches same metals as instantly claimed, it is reasonably expected the melting points of the metals in ‘523 meet the claims. If the composition is physically the same, it must have the same properties. “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). MPEP 2112.01 II. Furthermore ‘523 (claims 1 and 2) explicitly teaches that “A silicon-based fusion composition… comprising silicon, a first metal (M1), scandium (Sc) and aluminum (Al): .
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Response to Arguments
Applicant's arguments filed 01/15/2021 have been fully considered but they are not persuasive.
Applicant’s arguments that “it would not be obvious to simply try and choose all of the possible choices of the “M” metals of Kusunoki, in different amounts, until one arrived at a successful result … it would be especially unlikely for Kusunoki to provide a reasonable expectation of success because Kusunoki teaches aluminum is critical to include and the M metals are merely optional or less important … Kusunoki would not suggest to a POSA that a composition containing a higher content of Mn (i.e. M1) and Ti (i.e. M2), and a lower content of A1 (i.e. M3), would be successful … Kusunoki’s teaching that the metals other than aluminum are merely optional would not provide a reasonable expectation of success …” have been considered, but not found persuasive.
prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.05 I). Based on the factual teachings, one of ordinary skilled in the art would readily recognized that the instantly claimed silicon-based molten composition is within the disclosure of Kusunoki, whether the metal is critical or optional. Furthermore as just addressed, Kusunoki teaches that the solution has the Mn content, the Ti content and the Al content satisfying 0.11 ≤ [Mn]/[Si] ≤ 2.33, 0.11 ≤ [Ti]/[Si] ≤ 0.33, and 0.01 ≤ [Al]/[Si] ≤ 2.33; for example a maximum value of [Mn]/[Si] is 2.33, a maximum value of [Ti]/[Si] is 0.33 and a minimum value of ≤ [Al]/[Si] is 0.11, e.g., the instantly claimed “the content of the first metal M1 (Mn) is higher than the content of the second metal M2 (Ti), and the content of the second metal M2 (Al) is higher than the content of the third metal M3” is apparently within the teachings of Kusunoki.
Applicant's arguments that “an average carbon solubility of the silicon-based molten composition is at least 0.60 at %” have been fully considered but they are .
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, it is examiner’s position that a prima facie case of obviousness is well-established per teachings/combination of the instantly cited references.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Qi whose telephone number is (571)272-3193.  The examiner can normally be reached on 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUA QI/Primary Examiner, Art Unit 1714